[maxwellseveranceandch_image1.jpg]
 
Exhibit 10.3

        



MAXWELL TECHNOLOGIES, INC.
SEVERANCE AND CHANGE IN CONTROL PLAN
ARTICLE 1.
INTRODUCTION.

The Maxwell Technologies, Inc. Severance and Change in Control Plan (the “Plan”)
is hereby established effective November 4, 2015 (the “Effective Date”). The
Plan was amended on January 15, 2016. The purpose of the Plan is to provide for
the payment of severance benefits to certain eligible employees of Maxwell
Technologies, Inc. and its Affiliates (the “Company”) if such employees are
subject to qualifying employment terminations, and additional severance benefits
if such qualifying employment terminations occur in connection with a Change in
Control. This Plan shall supersede any generally applicable severance or change
in control plan, policy or practice, whether written or unwritten, with respect
to each employee who becomes a Participant in the Plan. For the purposes of the
foregoing sentence, a generally applicable severance or change in control plan,
policy or practice is a plan, policy or practice in which benefits are not
conditioned upon (i) being designated a participant, or (ii) the employee
electing to participate. This Plan shall not supersede any individually
negotiated and signed employment contract or agreement, or any written plans
that are not of general application, and, except as set forth in the
Participation Notice, such Participant’s severance benefit, if any, shall be
governed by the terms of such individually negotiated employment contract,
agreement, or written plan, and shall be governed by this Plan only to the
extent that the reduction pursuant to Article 7(b) below does not entirely
eliminate benefits under this Plan. In addition, the Plan does not modify any
post-employment covenants of a Participant pursuant to Company policies or
agreements between the Participant and the Company. This document also
constitutes the Summary Plan Description for the Plan.
ARTICLE 2.
DEFINITIONS.

For purposes of the Plan, except as otherwise set forth in the applicable
Participation Notice, the following terms are defined as follows:
(a)    “Affiliate” means an entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with the Company.
(b)    “Annual Base Salary” means the Participant’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the date of the Participant’s
Covered Termination.
(c)    “Annual Target Bonus” means the Participant’s annual target bonus
established by the Company for the year in which the Covered Termination occurs.
(d)    “Board” means the Board of Directors of Maxwell Technologies, Inc.
(e)    “Cause” means the occurrence of any one or more of the following: (i) the
Participant’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets; (ii) the Participant’s breach of any agreement
between the Participant and the Company; (iii) the Participant’s material
failure to comply with the Company’s written policies or rules that have been
provided to the Participant; (iv) the Participant’s conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State; (v) the Participant’s gross negligence or willful misconduct in
connection with the Participant’s duties and responsibilities; (vi) the
Participant’s willful continuing failure to perform assigned duties after
receiving written notification of the failure from relevant senior management
personnel; or (vii) the Participant’s failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested the Participant’s cooperation. With
respect to acts, omissions, or failure described in clauses (ii), (iii) or (vi)
above, if such acts, omissions or failures are ongoing and capable of being
cured, then “Cause” shall be deemed to exist only if the Company provides the
Participant with written notice of the circumstances giving rise to a for-Cause
termination, which notice will specify that the Participant has ten days to cure
such circumstances, unless in the good faith determination of the Board, the
circumstances are not capable of being cured.

Maxwell Technologies, Inc. – Severance & Change in Control Plan        1


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



(f)    “Change in Control” means the occurrence of any one of the following:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becoming the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company’s
then-outstanding voting securities;
(ii)    the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(iii)    the consummation of a merger or consolidation of the Company with or
into any other entity, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or
(iv)    a change in the composition of the Board over a period of 12 months such
that individuals who are members of the Board at the beginning of such 12 month
period (the “Incumbent Board”) cease to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall be considered as a member of the Incumbent Board.
For purposes of this Article 2(d), a transaction will not constitute a Change in
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction. A transaction shall not constitute a Change
in Control unless such transaction also qualifies as an event under Treasury
Regulation Section 1.409A-3(i)(5)(v) (change in the ownership of a corporation),
Treasury Regulation Section 1.409A-3(i)(5)(vi) (change in the effective control
of a corporation), or Treasury Regulation Section 1.409A-3(i)(5)(vii) (change in
the ownership of a substantial portion of a corporation’s assets).
(g)    “Change in Control Termination” means either an Involuntary Termination
or a Constructive Termination, in each case, that occurs within thirty (30) days
prior to or within twenty-four (24) months following the effective date of a
Change in Control.
(h)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(i)    “COBRA Period” means a period beginning with termination of a
Participant’s employment and ending on the date twelve (12) months thereafter.
(j)    “Code” means the Internal Revenue Code of 1986, as amended.
(k)    “Company” means Maxwell Technologies, Inc., its Affiliates, any successor
to Maxwell Technologies, Inc. and, following a Change in Control, the surviving
or controlling entity resulting from such a Change in Control or the entity to
which the Company’s assets were transferred in the case where the Change in
Control is an asset sale.
(l)    “Constructive Termination” means a voluntary termination of employment
with the Company resulting in a Separation by a Participant after one of the
following is undertaken without the Participant’s written consent: (i) a
material reduction of the Participant’s aggregate level of base salary,
excluding for this purpose any across-the-board reductions in base salary
generally applicable to all similarly situated Company employees, (ii) a
relocation of the Participant’s principal place of employment by more than 50
miles that increases the Participant’s one-way commute, and (iii) a material
reduction in the Participant’s duties and responsibilities relative to the
Participant’s duties and responsibilities as in effect immediately prior to such
reduction, or the assignment of such reduced duties

Maxwell Technologies, Inc. – Severance & Change in Control Plan        2


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



and responsibilities; provided, however, that a mere change in reporting
relationships shall not, in the absence of other circumstances, constitute a
reduction in duties and responsibilities. A termination shall not be a
Constructive Termination unless (x) the Participant gives the Company written
notice of such condition within 90 days after such condition first comes into
existence, (y) the Company fails to remedy such condition within 30 days after
receiving the Participant’s written notice, and (z) the Participant terminates
employment within 180 days from the date the condition initially comes into
existence.
(m)    “Covered Termination” means either (x) an Involuntary Termination that is
not a Change in Control Termination, or (y) a Change in Control Termination,
occurring after the Participant commences participation in the Plan. Termination
of employment of a Participant due to death or disability shall not constitute a
Covered Termination unless a voluntary termination of employment by the
Participant immediately prior to the Participant’s death or disability would
have qualified as a Constructive Termination.
(n)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Involuntary Termination” means Participant’s involuntary termination of
employment by the Company resulting in a Separation for a reason other than
Cause, provided that the Participant is willing and able to continue performing
services within the meaning of Treasury Regulation Section 1.409A-1(n)(1).
(q)    “Participant” means an individual (i) who is employed by the Company or
its Affiliates, and (ii) who has received a Participation Notice from the
Company and executed and returned such Participation Notice to the Company. The
Participation Notice shall designate the Participant as either a “Category I
Participant,” “Category II Participant,” or “Category III Participant.” In the
absence of such designation, the Participant shall be deemed a Category III
Participant for purposes of the Plan. The determination of whether an employee
is a Participant, and the designation as a Category I Participant, Category II
Participant, or Category III Participant shall be made by the Plan
Administrator, in its sole discretion, and such determination shall be final,
binding and conclusive on all persons.
(r)    “Participation Notice” means the latest notice delivered by the Company
to a Participant informing the employee that the employee is a Participant in
the Plan, substantially in the form of Exhibit A hereto. A Participation Notice
shall only be effective if signed and returned to the Sr. Director of Human
Resources within ten days of transmission to a Participant. A Participation
Notice may be delivered to the Participant via electronic mail.
(s)    “Plan Administrator” means the Board or any person or committee duly
authorized by the Board to administer the Plan. The Plan Administrator may, but
is not required to be, the Compensation Committee of the Board. The Board may at
any time administer the Plan, in whole or in part, notwithstanding that the
Board has previously appointed a person or committee to act as the Plan
Administrator. The Board has initially designated the Company’s Sr. Director of
Human Resources as the Plan Administrator, but may change such designation
consistent with the foregoing.
(t)    “Section 409A Limit” means the lesser of two times: (i) a Participant’s
annualized compensation based upon the annual rate of pay paid to the
Participant during the taxable year preceding the Participant’s taxable year in
which a Covered Termination, as determined under, and with such adjustments as
are set forth in, Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any
guidance issued with respect thereto or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which a Covered Termination occurs.
(u)    “Separation” means a “separation from service” with the Company within
the meaning of Treasury Regulation Section 1.409A-1(h), without regard to any
permissible alternative definition thereunder.
ARTICLE 3.
ELIGIBILITY FOR BENEFITS.


Maxwell Technologies, Inc. – Severance & Change in Control Plan        3


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



(a)    General Rules. Subject to the provisions set forth in this Article 3 and
Article 7, in the event of a Covered Termination, the Company will provide the
severance benefits described in Articles 4 and 5 of the Plan to each affected
Participant.
(b)    Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is a Participant, will not receive benefits under the Plan (or will
receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator in its sole and reasonable discretion:
(i)    The employee has executed an individually negotiated employment contract
or agreement with the Company relating to severance or change in control
benefits that is in effect on his or her termination date and which provides
benefits that the Plan Administrator, in its sole and reasonable discretion,
determines to be of greater value than the benefits provided for in this Plan,
in which case such employee’s severance benefit, if any, shall be governed by
the terms of such individually negotiated employment contract or agreement and
shall be governed by this Plan only to the extent that the reduction pursuant to
Article 7(b) below does not entirely eliminate benefits under this Plan.
(ii)    The employee voluntarily terminates employment with the Company in order
to accept employment with another entity that is controlled (directly or
indirectly) by the Company or is otherwise an Affiliate of the Company.
(iii)    The employee terminates or is terminated for any reason other than a
Covered Termination.
(iv)    The employee has failed to execute or has revoked the release within the
applicable period of time specified in Article 7(a).
(v)    The employee has failed to return all company property, including but not
limited to, keys (electronic and mechanical), laptop, projector, pager,
software, training manuals, credit cards, access badges, and all hard copy and
soft copy files and/or documents (including copies thereof). If any Company
property is lost, the employee may cure his or her failure to return such
property by signing a declaration under oath that the property has been lost and
reimbursing the Company for its replacement cost. As a condition to receiving
benefits under the Plan, Participants must not make or retain copies,
reproductions or summaries of any such Company documents, materials or property.
However, a Participant is not required to return his or her personal copies of
documents evidencing the Participant’s hire, termination, compensation, benefits
and equity awards and any other documentation received as a stockholder of the
Company.
(c)    Termination of Benefits. A Participant’s right to receive the payment of
benefits under this Plan shall terminate immediately if, at any time prior to or
during the period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Plan Administrator:
(i)    willfully breaches a material provision of the Participant’s Proprietary
Information and Inventions Agreement with the Company;
(ii)    willfully encourages or solicits any of the Company’s then current
employees to leave the Company’s employ;
(iii)    willfully disparages, defames, libels or slanders the Company, its
Affiliates, business concerns, past and present, and each of them, as well as
each of their partners, trustees, directors, officers, agents, attorneys,
servants and employees, past and present, and each of them; or
(iv)    willfully violates any post-employment covenants contained in any other
agreement between the Participant and the Company.
ARTICLE 4.
INVOLUNTARY TERMINATION SEVERANCE BENEFITS.


Maxwell Technologies, Inc. – Severance & Change in Control Plan        4


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



(a)    Cash Severance Benefits.
(vi)    If a Category I Participant experiences an Involuntary Termination that
is not a Change in Control Termination, the Participant shall be entitled to
receive an amount equal to 0.5 times the sum of the Participant’s Annual Base
Salary plus Annual Target Bonus, payable in equal installments in accordance
with the Company’s standard payroll procedures for a period of six months after
the Participant’s Involuntary Termination.
(vii)    If a Category II Participant experiences an Involuntary Termination
that is not a Change in Control Termination, the Participant shall be entitled
to receive an amount equal to 0.5 times the Participant’s Annual Base Salary,
payable in equal installments in accordance with the Company’s standard payroll
procedures for a period of six months after the Participant’s Involuntary
Termination.
(viii)    If a Category III Participant experiences an Involuntary Termination
that is not a Change in Control Termination, the Participant shall not be
entitled to receive any consideration under this Article 4(a).
(b)    Pro-Rata Actual Bonus. If a Participant experiences an Involuntary
Termination that is not a Change in Control Termination, the Participant shall
be entitled to receive the Participant’s annual incentive bonus based on actual
achievement for the fiscal year in which such Involuntary Termination occurs,
pro-rated based on the number of days that the Participant was employed by the
Company during the fiscal year. Such bonus will be paid to the same extent and
at the same time as similar bonuses are paid to other executive officers of the
Company, but in no event later than March 15th following the year of the
Involuntary Termination.
(c)    Continued Medical Benefits. If a Participant experiences an Involuntary
Termination that is not a Change in Control Termination and the Participant was
enrolled in a health, dental, or vision plan sponsored by the Company
immediately prior to such Involuntary Termination, the Participant may be
eligible to continue coverage under such health, dental, or vision plan (or to
convert to an individual policy), at the time of the Participant’s termination
of employment, under COBRA. The Company will notify the Participant of any such
right to continue such coverage at the time of termination pursuant to COBRA. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment, if any, of applicable insurance premiums will
be credited as payment by the Participant for purposes of the Participant’s
payment required under COBRA. Therefore, the period during which a Participant
may elect to continue the Company’s health, dental, or vision plan coverage at
his or her own expense under COBRA, the length of time during which COBRA
coverage will be made available to the Participant, and all other rights and
obligations of the Participant under COBRA (except the obligation to pay
insurance premiums that the Company pays, if any) will be applied in the same
manner that such rules would apply in the absence of this Plan.
If a Participant timely elects continued coverage under COBRA, the Company shall
pay the same portion of the Participant’s monthly premium under COBRA as it pays
for active employees until the earliest of (i) the last day of the COBRA Period,
(b) the expiration of the Participant’s continuation coverage under COBRA or (c)
the date when the Participant becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.
Notwithstanding the foregoing, if the Company determines in its sole discretion
that it cannot provide the foregoing subsidy of COBRA coverage without
potentially violating or causing the Company to incur additional expense as a
result of noncompliance with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company instead will pay the
Participant a taxable monthly payment in an amount equal to the monthly COBRA
premium that the Participant would be required to pay to continue the group
health coverage in effect on the date of the Participant’s Separation for the
Participant and the Participant’s dependents pursuant to the Company’s health
insurance plans in which the Participant or the Participant’s dependents
participated as of the day of the Participant’s Separation (which amount shall
be based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether the Participant elects COBRA continuation
coverage, shall commence on the later of (i) the first day of the month
following 60 days after the Participant’s Separation, provided, if such 60-day
period spans two years, then the payments will commence in the second calendar
year, and (ii) the effective date of the Company’s determination of violation of
applicable law, and shall end on the earliest of (x) the effective date on which
the Participant becomes covered by a medical, dental or vision insurance plan of
a

Maxwell Technologies, Inc. – Severance & Change in Control Plan        5


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



subsequent employer, and (y) the last day of the COBRA Period. The Participant
will have no right to an additional gross-up payment to account for the fact
that such COBRA premium amounts are paid on an after-tax basis. Upon the
conclusion of the COBRA Period (or such shorter period during which the Company
is obligated to pay premiums pursuant to this Article 4(c)), the Participant
will be responsible for the entire payment of premiums required under COBRA.
For purposes of this Article 4(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under health care reimbursement plan pursuant to
Section 125 of the Code, which amounts, if any, are the sole responsibility of
the Participant.
(d)    Outplacement Services. If a Participant experiences an Involuntary
Termination that is not a Change in Control Termination, the Company shall pay,
on behalf of the Participant, for outplacement services with an outplacement
service provider selected by the Company during a period of nine months
following such Involuntary Termination; provided, however, no payments shall be
made for outplacement services provided more than nine months following such
Involuntary Termination; provided, further, however, that the payments made by
the Company for such outplacement services shall not exceed $30,000; provided
further, however, that such payments qualify for the exception provided by
Treasury Regulation Sections 1.409A-1(b)(9)(v)(A) and (C).
(e)    Other Employee Benefits. If a Participant experiences an Involuntary
Termination that is not a Change in Control Termination, all other benefits
(such as life insurance, disability coverage, and 401(k) plan coverage) shall
terminate as of the date of such Involuntary Termination (except to the extent
that a conversion privilege may be available thereunder).
ARTICLE 5.
CHANGE IN CONTROL TERMINATION SEVERANCE BENEFITS.

(a)    Cash Severance Benefits.
(v)    If a Category I Participant experiences a Change in Control Termination,
the Participant shall be entitled to receive an amount equal to the sum of the
Participant’s Annual Base Salary and Annual Target Bonus, payable in a lump sum.
(vi)    If a Category II Participant experiences a Change in Control
Termination, the Participant shall be entitled to receive an amount equal to
0.75 times the sum of Participant’s Annual Base Salary and Annual Target Bonus,
payable in a lump sum.
(iii)    If a Category III Participant experiences a Change in Control
Termination, the Participant shall be entitled to receive an amount equal to 0.5
times the sum of the Participant’s Annual Base Salary and Annual Target Bonus,
payable in a lump sum.
(b)    Pro-Rata Target Bonus. If a Participant experiences a Change in Control
Termination, the Participant shall be entitled to receive an amount equal to the
Participant’s Annual Target Bonus, pro-rated based on the number of days that
the Participant was employed by the Company during the fiscal year.
(c)    Continued Medical Benefits. If a Participant experiences a Change in
Control Termination and the Participant was enrolled in a health, dental, or
vision plan sponsored by the Company immediately prior to such Change in Control
Termination, the Participant may be eligible to continue coverage under such
health, dental, or vision plan (or to convert to an individual policy), at the
time of the Participant’s termination of employment, under COBRA. The Company
will notify the Participant of any such right to continue such coverage at the
time of termination pursuant to COBRA. No provision of this Plan will affect the
continuation coverage rules under COBRA, except that the Company’s payment, if
any, of applicable insurance premiums will be credited as payment by the
Participant for purposes of the Participant’s payment required under COBRA.
Therefore, the period during which a Participant may elect to continue the
Company’s health, dental, or vision plan coverage at his or her own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Participant, and all other rights and

Maxwell Technologies, Inc. – Severance & Change in Control Plan        6


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



obligations of the Participant under COBRA (except the obligation to pay
insurance premiums that the Company pays, if any) will be applied in the same
manner that such rules would apply in the absence of this Plan.
If a Participant timely elects continued coverage under COBRA, the Company shall
pay the same portion of the Participant’s monthly premium under COBRA as it pays
for active employees until the earliest of (i) the last day of the COBRA Period,
(b) the expiration of the Participant’s continuation coverage under COBRA or (c)
the date when the Participant becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.
Notwithstanding the foregoing, if the Company determines in its sole discretion
that it cannot provide the foregoing subsidy of COBRA coverage without
potentially violating or causing the Company to incur additional expense as a
result of noncompliance with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company instead will pay the
Participant a taxable monthly payment in an amount equal to the monthly COBRA
premium that the Participant would be required to pay to continue the group
health coverage in effect on the date of the Participant’s Separation for the
Participant and the Participant’s dependents pursuant to the Company’s health
insurance plans in which the Participant or the Participant’s dependents
participated as of the day of the Participant’s Separation (which amount shall
be based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether the Participant elects COBRA continuation
coverage, shall commence on the later of (i) the first day of the month
following 60 days after the Participant’s Separation, provided, if such 60-day
period spans two years, then the payments will commence in the second calendar
year, and (ii) the effective date of the Company’s determination of violation of
applicable law, and shall end on the earliest of (x) the effective date on which
the Participant becomes covered by a medical, dental or vision insurance plan of
a subsequent employer, and (y) the last day of the COBRA Period. The Participant
will have no right to an additional gross-up payment to account for the fact
that such COBRA premium amounts are paid on an after-tax basis. Upon the
conclusion of the COBRA Period (or such shorter period during which the Company
is obligated to pay premiums pursuant to this Article 5(c)), the Participant
will be responsible for the entire payment of premiums required under COBRA.
For purposes of this Article 5(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under health care reimbursement plan pursuant to
Section 125 of the Code, which amounts, if any, are the sole responsibility of
the Participant.
(d)    Outplacement Services. If a Participant experiences a Change in Control
Termination, the Company shall pay, on behalf of the Participant, for
outplacement services with an outplacement service provider selected by the
Company during a period of nine months following such Change in Control
Termination; provided, however, no payments shall be made for outplacement
services provided more than nine months following such Change in Control
Termination; provided, further, however, that the payments made by the Company
for such outplacement services shall not exceed $30,000; provided further,
however, that such payments qualify for the exception provided by Treasury
Regulation Sections 1.409A-1(b)(9)(v)(A) and (C).
(e)    Other Employee Benefits. If a Participant experiences a Change in Control
Termination, all other benefits (such as life insurance, disability coverage,
and 401(k) plan coverage) shall terminate as of the date of such Change in
Control Termination (except to the extent that a conversion privilege may be
available thereunder).
ARTICLE 6.
TIME AND FORM OF SEVERANCE PAYMENTS.

(a)    General Rules. Subject to Article 6(b), any cash severance benefit
provided under Article 4(a) will commence within 60 days after the Participant’s
Involuntary Termination and, once they commence, will include any unpaid amounts
accrued from the date of the Involuntary Termination. However, if the 60-day
period described in the preceding sentence spans two calendar years, then the
payments will in any event begin in the second calendar year. The pro-rated
bonus under Article 4(b) will be paid, if at all, no later than March 15th
following the year of the Participant’s Involuntary Termination. Subject to
Article 6(b), any cash severance benefits and pro-rated target bonus provided
under Articles 5(a) and 5(b) will be paid in a lump sum within 60 days after the
Participant’s Change in Control Termination. However, if the 60-day period
described in the preceding sentence spans two calendar years, then the payment
will be made in the second calendar year. All payments hereunder shall be
subject to all applicable

Maxwell Technologies, Inc. – Severance & Change in Control Plan        7


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



withholding for federal, state and local taxes. In no event shall payment of any
Plan benefit be made prior to the effective date of the release described in
Article 7(a).
(b)    Application of Section 409A.
(v)    All payments provided under this Plan are intended to constitute separate
payments for purposes of Treasury Regulation Section 1.409A-2(b)(2).
(vi)    If a Participant is a “specified employee” of the Company or any
affiliate thereof (or any successor entity thereto) within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of a Covered Termination, then
(i) any payments hereunder, to the extent that they are not exempt from Section
409A of the Code (including by operation of the next following sentence) and
otherwise subject to the taxes imposed under Section 409A(a)(1) of the Code (a
“Deferred Payment”), will commence on the first business day following (A) the
expiration of the six-month period measured from the date of the Covered
Termination or (B) the date of the Participant’s death and (ii) the installments
that otherwise would have been paid prior to such date will be paid in a lump
sum when such payments commence. Notwithstanding the foregoing, any amount paid
hereunder that either (1) satisfies the requirements of the “short-term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4); or (2)
(A) qualifies as a payment made as a result of an involuntary separation from
service pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), and (B)
does not exceed the Section 409A Limit will not constitute a Deferred Payment.
Amounts paid under Articles 4(c) and 5(c) are intended to be paid pursuant to
the exception provided by Treasury Regulation Section 1.409A-1(b)(9)(v)(B).
Amounts paid under Articles 4(d) and 5(d) are intended to qualify for the
exception provided by Treasury Regulation Sections 1.409A-1(b)(9)(v)(A) and (C).
(vii)    This Plan is intended to comply with, or be exempt from, the
requirements of Section 409A of the Code so that none of the payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A of the Code, and any ambiguities herein will be interpreted
to so comply or be exempt.
ARTICLE 7.
LIMITATION ON BENEFITS.

(a)    Release. In order to be eligible to receive benefits under the Plan, a
Participant must execute a general waiver and release (the “Release”) in
substantially the form attached hereto as Exhibit B, and such Release must
become effective in accordance with its terms within 45 days following a Covered
Termination; provided, however, (i) no such Release shall require the
Participant to forego any unpaid salary, any accrued but unpaid vacation pay or
any benefits payable pursuant to this Plan, (ii) no such release shall require
the Participant to waive any rights to indemnification under any agreement or
law, and (iii) cash severance benefits pursuant to Articles 4 and 5 shall be
paid as soon as practicable following the effective date of such Release (the
“Release Effective Date”), in accordance with Article 6, and any installment
payments that, in the absence of the requirement of the Release, would have been
paid between the effective date of the Covered Termination and the Release
Effective Date shall be made together with the first installment payment that
occurs following the Release Effective Date such that the duration of payments
will not be affected by the timing of the Release Effective Date. The Company,
in its sole discretion, may modify the form of the required release to comply
with applicable law and shall determine the form of the required release, which
may be incorporated into a termination agreement or other agreement with the
Participant.
(b)    Certain Reductions. The Plan Administrator, in its sole discretion, shall
have the authority to reduce a Participant’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act or comparable state law
(collectively, the “WARN Act”), (ii) a written employment or severance agreement
with the Company, or (iii) any Company policy or practice providing for the
Participant to remain on the payroll for a limited period of time after being
given notice of the termination of the Participant’s employment. Any such
reduction shall be applied first, on a pro rata basis, to amounts that
constitute deferred compensation within the meaning of Section 409A of the Code,
and, in the event that any reductions pursuant to this Article 7(b) exceed
payments that are subject to Section 409A of the Code, the remaining reductions
shall be

Maxwell Technologies, Inc. – Severance & Change in Control Plan        8


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



applied, on a pro rata basis, to any remaining payments under clauses (ii) and
(iii) above. The benefits provided under this Plan are intended to satisfy, in
whole or in part, any and all statutory obligations and other contractual
obligations of the Company, including benefits provided by offer letters or
employment agreements, that may arise out of a Participant’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan. The Plan Administrator’s decision to apply such reductions to the
severance benefits of one Participant and the amount of such reductions shall in
no way obligate the Plan Administrator to apply the same reductions in the same
amounts to the severance benefits of any other Participant, even if similarly
situated. In the Plan Administrator’s sole discretion, such reductions may be
applied on a retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory or other
contractual obligations.
(c)    Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer (other than payments or benefits provided under Articles 4(c) and 5(c))
or any retirement benefits received by such Participant after the date of the
Participant’s termination of employment with the Company.
(d)    Non-Duplication of Benefits. Except as otherwise specifically provided
for herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time. This Plan is
designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan. The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits (other than severance or change in control
benefits) to which a Participant may be entitled for the period ending with the
Participant’s Covered Termination.
(e)    Indebtedness of Participants. If a Participant is indebted to the Company
on the effective date of his or her Covered Termination, the Company reserves
the right to offset any severance payments under the Plan by the amount of such
indebtedness.
(f)    Parachute Payments. Except as otherwise provided in an agreement between
a Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, any
reduction shall be applied first, on a pro rata basis, to amounts that
constitute deferred compensation within the meaning of Section 409A of the Code,
and, in the event that the reductions pursuant to this Article 7(f) exceed
payments that are subject to Section 409A of the Code, the remaining reductions
shall be applied, on a pro rata basis, to any other remaining payments. The
Company’s determinations hereunder shall be final, binding and conclusive on all
interested parties.
ARTICLE 8.
RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a)    Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

Maxwell Technologies, Inc. – Severance & Change in Control Plan        9


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



(b)    Amendment. The Company reserves the right to amend this Plan or any
Participation Notice issued pursuant to the Plan (including but not limited to
changing the designation of any Participant as a Category I Participant,
Category II Participant, or Category III Participant), and the benefits provided
hereunder at any time; provided, however, that (i) no such amendment shall
reduce or otherwise adversely affect the severance benefits provided in Articles
4 and 5 to a Participant unless such Participant consents in writing to such
amendment, and (ii) no such amendment shall occur following the date of entry
into a definitive agreement that would result in a Change in Control as to any
Participant who would be adversely affected by such amendment unless such
Participant consents in writing to such amendment. Any action amending the Plan
or any Participation Notice shall be in writing and executed by a duly
authorized officer of the Company.
(c)    Initial Term, Automatic Renewal and Termination. The Plan shall have an
initial three-year term that expires on December 31, 2018. The Plan shall
automatically renew for a series of additional one-year terms, unless the Plan
Administrator provides written notification to Participants, at least six months
prior to the intended Plan termination date, of the Company’s intent to
terminate the Plan effective as of the end of the current term. Notwithstanding
the foregoing, upon the occurrence of a Change in Control, the Plan shall be
extended to terminate upon the later of (i) the end of the current term, or (ii)
the second anniversary of the effective date of such Change in Control.
ARTICLE 9.
NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (a) to give any employee or other person any right
to be retained in the employ of the Company, or (b) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, and with or without advance notice, which right is hereby
reserved.
ARTICLE 10.
LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California (without regard to principles of conflict of laws).
ARTICLE 11.
CLAIMS, INQUIRIES AND APPEALS.

(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Article 13(d).
(b)    Denial of Claims. If any application for benefits is denied in whole or
in part, the Plan Administrator must provide the applicant with written or
electronic notice of the denial of the application, and of the applicant’s right
to review the denial. Any electronic notice will comply with the regulations of
the U.S. Department of Labor. The notice of denial will be set forth in a manner
designed to be understood by the applicant and will include the following:
(1)    The specific reason or reasons for the denial;
(2)    References to the specific Plan provisions upon which the denial is
based;
(3)    A description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)    An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Article 11(d) below.
This notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to

Maxwell Technologies, Inc. – Severance & Change in Control Plan        10


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



an additional 90 days for processing the application. If an extension of time
for processing is required, written notice of the extension will be furnished to
the applicant before the end of the initial 90 day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied. A request for a
review shall be in writing and shall be addressed to:
Maxwell Technologies, Inc.
Attn: General Counsel
3888 Calle Fortunada
San Diego, CA 92123
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. If the Plan Administrator confirms the denial of the application for
benefits in whole or in part, the notice will set forth, in a manner designed to
be understood by the applicant, the following:
(1)
The specific reason or reasons for the denial;

(2)
References to the specific Plan provisions upon which the denial is based;

(3)
A statement that the applicant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4)
A statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Article 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request

Maxwell Technologies, Inc. – Severance & Change in Control Plan        11


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



for a review of the application in accordance with the appeal procedure
described in Article 11(c) above, and (iv) has been notified that the Plan
Administrator has denied the appeal. Notwithstanding the foregoing, if the Plan
Administrator does not respond to an applicant’s claim or appeal within the
relevant time limits specified in this Article 11, the applicant may bring legal
action for benefits under the Plan pursuant to Section 502(a) of ERISA.
ARTICLE 12.
BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.
ARTICLE 13.
OTHER PLAN INFORMATION.

(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 95-2390133. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 510.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Maxwell Technologies, Inc.
Attn: General Counsel
3888 Calle Fortunada
San Diego, CA 92123
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is:
Maxwell Technologies, Inc.
Attn: General Counsel
3888 Calle Fortunada
San Diego, CA 92123
The Plan Administrator of the Plan is set forth in Article 2. The Plan Sponsor’s
and Plan Administrator’s telephone number is (858) 503-3300. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.
ARTICLE 14.
STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Maxwell
Technologies, Inc.) are entitled to certain rights and protections under ERISA.
If you are a Participant, you are considered a participant in the Plan for the
purposes of this Article 14 and, under ERISA, you are entitled to:
(a)    Receive Information About Your Plan and Benefits.
(ii)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(iii)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an

Maxwell Technologies, Inc. – Severance & Change in Control Plan        12


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



updated (as necessary) Summary Plan Description. The Administrator may make a
reasonable charge for the copies; and
(iv)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.
(b)    Prudent Actions By Plan Fiduciaries. In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries. No one, including
your employer, your union or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.




(c)    Enforce Your Rights.
(i)    If your claim for a Plan benefit is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
(ii)    Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request a copy of Plan documents or the latest annual
report from the Plan, if applicable, and do not receive them within 30 days, you
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
(iii)    If you have a claim for benefits which is denied or ignored, in whole
or in part, you may file suit in a state or Federal court.
(iv)    If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
(d)    Assistance With Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.
ARTICLE 15.
GENERAL PROVISIONS.

(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of this Plan shall
be in writing and shall be deemed given when delivered personally or deposited
in the U.S. mail, First Class with postage prepaid, and addressed to the
parties, in the case of the Company, at the address set forth in Article 11(a)
and, in the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.

Maxwell Technologies, Inc. – Severance & Change in Control Plan        13


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



(b)    Transfer and Assignment. The rights and obligations of a Participant
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan shall be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.
(c)    Waiver and Costs of Enforcement. Any party’s failure to enforce any
provision or provisions of this Plan shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent any party from
thereafter enforcing each and every other provision of this Plan. The rights
granted to the parties herein are cumulative and shall not constitute a waiver
of any party’s right to assert all other legal remedies available to it under
the circumstances. All out-of-pocket costs and expenses reasonably incurred by a
Participant (including attorneys’ fees) in connection with enforcing the
Participant’s rights under the Plan (including the costs and expenses of
complying with the provisions of Article 11) shall be paid by the Company if
such rights relate to a Covered Termination that occurs any time after the
effective date of the first Change in Control that occurs after the Participant
commences participation in the Plan. Notwithstanding the foregoing, if the
Participant initiates any claim or action and the claim or action is either
totally without merit or frivolous, the Participant shall be responsible for the
Participant’s own costs and expenses.
(d)    Severability. Should any provision of this Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
(e)    Article Headings. Article headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
ARTICLE 16.
EXECUTION.

To record the adoption of the Plan as set forth herein, Maxwell Technologies,
Inc. has caused its duly authorized officer to execute the same as of the
Effective Date.
MAXWELL TECHNOLOGIES, INC.
By:         

Title:        



Maxwell Technologies, Inc. – Severance & Change in Control Plan        14


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



EXHIBIT A
MAXWELL TECHNOLOGIES, INC.
SEVERANCE AND CHANGE IN CONTROL PLAN
PARTICIPATION NOTICE
To:        

Date:        
Maxwell Technologies, Inc. (the “Company”) has adopted the Maxwell Technologies,
Inc. Severance and Change in Control Plan (the “Plan”). The Company is providing
you with this Participation Notice to inform you that you have been designated
as a Participant in the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together also
constitute a summary plan description of the Plan.
For the purposes of the Plan you are hereby designated as follows:
•
Category I Participant

•
Category II Participant

•
Category III Participant

Except as provided in the Plan, the Plan supersedes any and all severance or
change in control benefits payable to you as set forth in any agreement,
including offer letters, with the Company entered into prior to the date hereof.
Notwithstanding the terms of the Plan:    

    

    
Please return to the Company’s Sr. Director of Human Resources a copy of this
Participation Notice signed by you. In order to become effective, this
Participation Notice must be returned within ten days following its transmission
to you. Please retain a copy of this Participation Notice, along with the Plan
document, for your records.
MAXWELL TECHNOLOGIES, INC.
By:        

Its:        



Maxwell Technologies, Inc. – Severance & Change in Control Plan        15


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



EXHIBIT B
RELEASE AGREEMENT


This severance and release agreement (the “Agreement”) between you and Maxwell
Technologies, Inc. (the “Company”) articulates the terms and conditions
regarding the termination of your employment with the Company.
1.
Termination Date. Your employment with the Company will terminate on
____________ (the “Termination Date”).

2.
Salary, Vacation, and Severance Pay. On the Termination Date, the Company will
pay you $________ (less all applicable withholding taxes and other deductions).
This amount represents all of your salary earned through the Termination Date
and all of your accrued but unused vacation time and one week of severance pay.
You acknowledge that, prior to the execution of this Agreement, you were not
entitled to receive any additional money from the Company and that the only
payments and benefits that you are entitled to receive from the Company in the
future are those specified in this Agreement.

3.
Additional Severance Pay. As a Participant of the Company’s Severance and Change
in Control Plan and in consideration for you signing this Agreement, the Company
will make a severance payment to you of _________, less all applicable
withholdings, after the Effective Date.

4.
Option. If the Company granted you options to purchase shares of its Common
Stock (the “Option”), a summary of which is set forth in Exhibit A. Your vested
Option shares, if any, are exercisable pursuant to the terms in your applicable
Stock Option Agreement, which includes a provision regarding the expiration
details with respect to the unvested shares on the Termination Date.

5.
Release of All Claims. In consideration for receiving the severance benefits
described in Paragraph 3 above, on your own behalf and on behalf of your heirs,
executors, administrators and assigns, to the fullest extent permitted by
applicable law, hereby fully and forever releases and discharges the Company and
its directors, officers, employees, agents, successors, predecessors,
subsidiaries, parent, shareholders, employee benefit plans and assigns (together
called “the Releasees”), from all known and unknown claims and causes of action
including, without limitation, any claims or causes of action arising out of or
relating in any way to your employment with the Company, including the
termination of that employment. You understand and agree that this Agreement is
a full and complete waiver of all claims including, without limitation, claims
of wrongful discharge, constructive discharge, breach of contract, breach of the
covenant of good faith and fair dealing, harassment, retaliation,
discrimination, violation of public policy, defamation, invasion of privacy,
interference with a leave of absence, personal injury or emotional distress and
claims under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards
Act, the Equal Pay Act of 1963, the Americans With Disabilities Act, the Civil
Rights Act of 1866, the California Labor Code, the California Fair Employment
and Housing Act, the California Family Rights Act, the Family Medical Leave Act,
or any other federal or state law or regulation relating to employment or
employment discrimination. You further understand and agree that this waiver
includes all claims, known and unknown, to the greatest extent permitted by
applicable law. However, this Agreement covers only those claims that arose
prior to the execution of this Agreement. Execution of this Agreement does not
bar any claim that arises hereafter, including (without limitation) a claim for
breach of this Release or any claim to indemnification under Section 2802 of the
California Labor Code.

6.
Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Maxwell Technologies, Inc. – Severance & Change in Control Plan        16


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



7.
Representation of No Pending Actions. You represent that you have not filed any
complaint, claims or actions against the Company, its officers, agents,
directors, supervisors, employees, or representatives with any state, federal or
local agency or court, that you will not do so at any time in the future
regarding any of the claims released by you in this Agreement and that if any
agency or court assumes jurisdiction of any such complaint, claim or action
against the Company or any of its officers, agents directors or employees, you
will immediately request that agency or court to withdraw from or dismiss with
prejudice the matter where necessary for compliance with your release of claims
set forth in Paragraph 5 above.

8.
No Admission. Nothing contained in this Agreement will constitute or be treated
as an admission by you or the Company or any of the Releasees of liability, any
wrongdoing or any violation of law.

9.
Other Agreements. At all times in the future, you will remain bound by your
Invention & Secrecy Agreement (“ISA”) with the Company that you signed on
_________, a copy of which is attached as Exhibit B. Except as expressly
provided in this Agreement, this Agreement renders null and void all prior
agreements between you and the Company and constitutes the entire agreement
between you and the Company regarding the subject matter of this Agreement. This
Agreement may be modified only in a written document signed by you and a duly
authorized officer of the Company.

10.
Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company. You agree that the Company shall
have no duty to provide any severance benefits to you as described in this
Agreement unless and until all such Company property has been returned to the
Company.

11.
If Participant is over the age of 40: [OWBP Requirements. You understand that
you have the right to consult with an attorney before signing this Agreement.
You also understand that, as provided under the Older Workers Benefit Protection
Act of 1990, you have 45 days after receipt of this Agreement to review and
consider this Agreement, discuss it with an attorney of your own choosing, and
decide to execute it or not execute it. You also understand that you may revoke
this Agreement during a period of seven (7) days after you sign it and that this
Agreement will not become effective for seven (7) days after you sign it (and
then only if you does not revoke it). In order to revoke this Agreement, within
seven (7) days after you execute this Agreement, you must deliver to the General
Counsel at the Company a letter stating that you are revoking it.] If
Participant is over the age of 40 & is part of a group termination: [You
acknowledge that you have been provided with a notice, as required by the Older
Workers Benefit Protection Act of 1990 and appearing in Exhibit C, that contains
information about the individuals who are being terminated in this reduction in
force, the eligibility factors for receiving severance benefits, the time limits
applicable to receive severance pay, the job titles and ages of the employees
terminated in this reduction in force, and the ages of the employees with the
same job titles who have not been terminated in this reduction in force.]

12.
Confidentiality of Agreement. You agree that you will not disclose to others the
existence or terms of this Agreement, except that you may disclose such
information to your spouse, attorney or tax adviser if such individuals agree
that they will not disclose to others the existence or terms of this Agreement.

13.
No Disparagement. You agree that you will never make any negative or disparaging
statements (orally or in writing) about the Company or its stockholders,
directors, officers, employees, products, services or business practices, except
as required by law.

14.
Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

15.
Choice of Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of California (other than its choice-of-law
provisions).


Maxwell Technologies, Inc. – Severance & Change in Control Plan        17


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]



16.
Effective Date. This Agreement shall be effective on the date that both you and
the Company have signed this Agreement and the offer for severance benefits
described in this Agreement shall expire if you do not sign and return this
Agreement to the Company on or before 5:00 p.m. on the If Participant is under
the age of 40: [tenth (10th) business day; If Participant is over the age of 40
If Participant is over the age of 40 & is part of a group termination::
[forty-fifth (45th) calendar day] following the Termination Date.

17.
Execution. This Agreement may be executed in counterparts, each of which will be
considered an original, but all of which together will constitute one agreement.
Execution of a facsimile copy will have the same force and effect as execution
of an original, and a facsimile signature will be deemed an original and valid
signature



Acknowledgment


I hereby agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future. If Participant
is over the age of 40: [I also hereby state that I:
•
Have read the Agreement;

•
Understand the Agreement;

•
Known that I am giving up important rights;

•
Am aware that I had the right to consult an attorney before signing this
Agreement; and

•
Am signing this Agreement knowingly and voluntarily.]



                        
Signature of Participant
Dated:     

Maxwell Technologies, Inc. – Severance & Change in Control Plan        18


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------

[maxwellseveranceandch_image1.jpg]







Exhibit A: Schedule of Stock Options






Exhibit B: Invention & Secrecy Agreement




If Participant is over the age of 40 & is part of a group termination:[Exhibit
C: OWBP Notice


As required by the Older Workers Benefit Protection Act of 1990, this notice
contains information about the individuals terminated in the Maxwell
Technologies, Inc. (“Company”) reduction in force, the eligibility factors for
receiving severance pay, the time limits applicable to receiving severance pay,
the job titles and ages of the employees terminated in the reduction in force,
and the ages of the employees in the same job classification who have not been
terminated in the reduction in force.
1.
Severance benefits are being provided to regular employees of the Company whose
employment is terminated as a result of work force reduction or job elimination
[date or other description of group termination].

2.
Employees are not eligible to receive any severance benefit unless they sign a
severance agreement containing a general release of all claims (the
“Agreement”). Employees who have attained age 40 must return the Agreement to
the Company within 45 days after receiving the Agreement, and once the signed
Agreement is returned to the Company, the employees have seven (7) days to
revoke the Agreement.

3.
The following is a listing of the ages and job titles of the Company employees
terminated in the reduction in force, and the ages of the Company employees in
the same job classification who have not been terminated in the reduction in
force:

Job Title
Age
Number Selected
Number Not Selected
 
 
 
 
 
 
 
 
 
 
 
 

]



Maxwell Technologies, Inc. – Severance & Change in Control Plan        19


© 2016 Maxwell Technologies, Inc. – All rights reserved.